                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA


RICHARD KRICK,                               )
                                             )
                      Plaintiff,             )
     v.                                      )        CASE NO. 3:19-cv-216
MEDICAL DEVICE                               )
BUSINESS SERVICES, INC.                      )
                                             )
                              Defendant.     )

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant Medical Devices Business

Services, Inc., formerly known as DePuy Orthopaedics, Inc. (“DePuy”), hereby removes the

above-captioned case to the United States District Court for the Western District of North

Carolina. Removal is proper on the following grounds:

                              THE CASE OR CONTROVERSY

       1.      The present lawsuit was filed by Plaintiff Richard Krick on March 4, 2019, in the

Superior Court Mecklenburg County, North Carolina, Cause No. 19-CVS-495058 (the

“Lawsuit”).

       2.      The Lawsuit is a civil action in which Plaintiff alleges that he sustained injuries

due to alleged defects in the DePuy Global Advantage Total Shoulder Implant System medical

device implanted in Mr. Krick. [Compl. at ¶¶ 7-19.]

                                TIMELINESS OF REMOVAL

       1.      DePuy was served with the Lawsuit on April 15, 2019.

       2.      Defendant by this Notice removes this case to federal court on May 6, 2019.

       3.      Defendant’s Notice of Removal is therefore timely under 28 U.S.C. § 1446(b)(1)

because this Notice is filed within 30 days after the earliest receipt by a defendant named in this




       Case 3:19-cv-00216-MOC-DSC Document 1 Filed 05/06/19 Page 1 of 4
case, through service or otherwise, of a copy of the initial pleading setting forth the claim for

relief.

                   DIVERSITY EXISTS PURSUANT TO 28 U.S.C. § 1332

          4.    This Court has jurisdiction over this action under 28 U.S.C. § 1332 because (1)

there is complete diversity of citizenship between the Plaintiff and the Defendant, and (2) the

amount in controversy exceeds $75,000, exclusive of interest and costs. Complete diversity

existed both at the time the case was filed and at the time of removal.

                         DIVERSE CITIZENSHIP OF THE PARTIES

          5.    Plaintiff Richard Krick is a citizen and resident of Florida. [Compl. at ¶ 1.]

          6.    Defendant Medical Device Business Services, Inc. is incorporated in Indiana with

its principal place of business in Warsaw, Indiana, and therefore is considered a citizen of

Indiana for purpose of diversity jurisdiction. See Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010)

(holding that a corporation is a citizen of its place of incorporation and its “principal place of

business,” which is “the actual center of direction, control, and coordination” of the corporation’s

activities).

          7.    Therefore, there is complete diversity of citizenship between the parties.

                 AMOUNT IN CONTROVERSY EXCEEDS THRESHOLD

          8.    The Lawsuit alleges that Plaintiff suffered injuries as a result of defects in a

medical device designed, manufactured, and sold by DePuy and implanted in Plaintiff.

          9.    Plaintiff alleges in his Complaint that he suffered and will suffer “severe pain

[lasting most of one year]” and other “painful injuries.” [Compl. at ¶¶ 15, 24.]

          10.   It is widely recognized that personal injury claims facially meet the $75,000

jurisdictional threshold. See, e.g., In re Rezulin Prods. Liab. Litig., 133 F.Supp. 2d 272, 296

(S.D.N.Y. 2001) (finding that a complaint alleging various injuries from taking a prescription
                                                  2

          Case 3:19-cv-00216-MOC-DSC Document 1 Filed 05/06/19 Page 2 of 4
drug “obviously asserts a claim exceeding $75,000”); Smith v. Wyeth, Inc., 488 F. Supp. 2d 625,

630-31 (W.D. Ky. 2007)(denying motion to remand); Copley v. Wyeth, Inc., No. 09-722, 2009

WL 1089663 (E.D. Pa. Apr. 22, 2009) (same).

       11.     Thus, the amount in controversy in this matter exceeds $75,000, exclusive of

interest and costs, as required by 28 U.S.C. § 1332(a).

                        OTHER REMOVAL REQUIREMENTS MET

       12.     This Notice of Removal is in compliance with Rule 11 of the Federal Rules of

Civil Procedure.

       13.     Copies of all pleadings filed and orders received in this matter are attached as

Exhibit A.

       14.     Removal of this action is not prohibited by 28 U.S.C. § 1445.

       WHEREFORE, Defendant hereby notifies the Court of the removal of this action from

the Superior Court Mecklenburg County, North Carolina.




Dated: May 6, 2019.                                  Respectfully submitted,


                                                      /s/ Bradley M. Risinger
                                                      Bradley M. Risinger (NCSB #23629)
                                                      Matthew Nis Leerberg (NCSB #35406)
                                                      FOX ROTHSCHILD LLP
                                                      434 Fayetteville Street, Suite 2800 (27601)
                                                      P. O. Box 27525
                                                      Raleigh, North Carolina 27611
                                                      Telephone: (919) 755-8700
                                                      Facsimile: (919) 755-8800
                                                      brisinger@foxrothschild.com

                                                     Attorney for Medical Device Business
                                                     Services, Inc.

                                                 3

       Case 3:19-cv-00216-MOC-DSC Document 1 Filed 05/06/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of May, 2019, a copy of the foregoing was filed

electronically and served upon the following counsel by First Class U.S. Mail.


                             Jonathan N. Narber
                             Barber Power Law Group, PLLC
                             205 Regency Executive Park Drive #200
                             Charlotte, North Carolina 28217


                                                    /s/ Bradley M. Risinger




                                               4

      Case 3:19-cv-00216-MOC-DSC Document 1 Filed 05/06/19 Page 4 of 4
